Citation Nr: 1547009	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  09-22 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for diabetes mellitus.  

2.  Entitlement to a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity.  

3.  Entitlement to a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity.  

4.  Entitlement to a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the right upper extremity.  

5.  Entitlement to a disability rating in excess of 20 percent for diabetic peripheral neuropathy of the left upper extremity.  

6.  Entitlement to a disability rating in excess of 20 percent for diabetic retinopathy.  

7.  Entitlement to a compensable rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  

In July 2015, the Veteran testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks increased ratings for various service-connected disabilities.  At his July 2015 personal hearing, he testified that he receives VA medical care for his diabetes, and sees his medical care providers approximately every three months.  On review of the claims file, the Veteran's outpatient VA treatment records were most recently requested in 2009, a period of over five years ago.  As the Veteran has reported ongoing VA treatment since that time for his service-connected disabilities, remand is required in order for this pertinent medical evidence to be added to the claims file.  

Next, the Board notes that the Veteran also reported at his hearing that he receives private medical care through his insurer, Kaiser Permanente, for his diabetes and related complications.  He stated he would submit copies to VA within 30 days after his July 2015 personal hearing.  To date, no such evidence has been received by VA.  As this claim is being remanded to obtain VA treatment records, the Veteran should be offered another opportunity to either obtain and submit the cited private treatment records, or authorize VA to obtain the same on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request full names and other contact information for any private care providers who have treated him for his diabetes and related disabilities since 2007.  The request should include, but not be limited to, contact information for Kaiser Permanente, his identified private health care provider.  After any necessary consent and authorization for release of medical records has been obtained, request treatment records from all parties indicated by the Veteran and associate them with the record.  Any negative reply received from any requested source must be noted for the record.  He should be advised that she may submit any private treatment records to VA in lieu of providing the necessary consent and authorization.  

2.  Contact the VA Greater Los Angeles Health Care System and obtain any medical records not already received regarding medical treatment for his diabetes and related complications.  If no such records are available, that fact must be noted for the claims file.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

